internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita 5-plr-120486-00 date date legend taxpayer state state state commercial recreational city accommodation party exchange company park property conservation organization bond act seller bank decade year date date date date date date date date plr-120486-00 date date date date date date date date date amount amount amount amount amount amount amount amount amount amount amount x portion y portion z portion rate rate this letter_ruling is in response to taxpayer’s letter dated date and submitted pursuant to revproc_2000_1 2000_1_irb_4 requesting rulings under sec_1031 of the internal_revenue_code code facts taxpayer’s business consists of real_estate investment and leasing operations taxpayer owns and operates commercial facilities located in state state and state taxpayer also owns a number of office buildings and recreational facilities and a parking garage and two parking lots in city accommodation party is engaged in the business of acquiring owning holding leasing financing refinancing and disposing of real_property and its associated personal_property accommodation party is a single-member state limited_liability_company that has not elected pursuant to sec_301 of the income_tax regulations to be classified as an association as a result accommodation party is treated as a plr-120486-00 division or branch of its sole member exchange company a state corporation neither accommodation party nor exchange company bears a relationship to taxpayer that would result in either of them being treated as a disqualified_person as defined in sec_1_1031_k_-1 of the regulations the relinquished_property taxpayer through its predecessor entity acquired the relinquished_property the park in decade since this acquisition taxpayer has held the park as investment and rental property during the past several years conservation organization has indicated its ongoing interest in acquiring the park for public parkland conservation organization is an exempt_organization under sec_501 of the code which has among its purposes the acquisition of open space scenic and recreational lands on behalf of the public beginning in early year conservation organization and taxpayer began serious discussions about entering into an agreement whereby conservation organization would have the option to acquire the park under certain terms and conditions accordingly after significant negotiations taxpayer and conservation organization entered into a bargain sale option agreement dated date option agreement upon execution of the option agreement conservation organization paid amount to taxpayer for an exclusive and irrevocable option to acquire all or some lesser portion of the park for public open space and recreational purposes the option the all-cash purchase_price under the option agreement is amount for the entire park and if conservation organization elects to purchase a lesser portion the purchase_price is generally equal to of the appraised value of such parcel the option was contingent upon among other things the passage by state voters of the bond act the initial term of the option was through the earlier of date or the date the bond act failed to pass on date state voters approved the bond act as a result the option survived through date on date pursuant to a first amendment to the option agreement the initial option term was extended through date in consideration for conservation organization’s cash payment to taxpayer of amount pursuant to this amendment conservation organization’s extended option term began on date and will expire on date in exchange for conservation organization’s total cash payments of amount amount was paid on date and amount will be due on date payable to an escrow holder for taxpayer’s benefit unless conservation organization completes its purchase of all or some portion of the park for an amount not less than amount on or before date these option payments are generally nonrefundable and will be credited against the purchase_price for the park when conservation organization exercises the option plr-120486-00 the option agreement contains a tax-deferred exchange cooperation provision stating that taxpayer has the right to effectuate a tax-deferred exchange within the meaning of sec_1031 of all or any portion of the park and that conservation organization will cooperate with taxpayer to effectuate any such exchange the provision also provides that if taxpayer effectuates an exchange under sec_1031 title to the park will be transferred to conservation organization by an accommodation party and conservation organization agrees to accept title to the park from such accommodation party as if title had been transferred to conservation organization directly from taxpayer conservation organization has also agreed to execute any and all documents which are reasonably necessary to carry out the tax-deferred exchange and taxpayer agrees to remain liable for its obligations under the option agreement after entering into any sec_1031 exchange the option agreement further provides that all risk of loss with respect to the park will remain with taxpayer until the closing of conservation organization’s purchase of all or a portion of the park conservation organization’s eventual exercise of the option and acquisition of the park has been and will continue to be subject_to and contingent upon a number of public hearings and procedural steps including but not limited to the passage of the bond act gubernatorial budget proposal and state legislative approval preparation of an appraisal prepared to governmental guidelines and approved by the acquiring agencies approval by public agencies of the value established by the appraisal and public hearings and preparation of numerous documents for public review and consideration the replacement_property on date accommodation party acquired the replacement_property the property pursuant to a property acquisition agreement dated date by and between accommodation party and seller and a date amendment property acquisition agreement for a total cash purchase_price of amount accommodation party funded its purchase of the property and the related transaction costs by borrowing amount from bank and additional monies from taxpayer pursuant to a full recourse line of credit which provides for a loan to accommodation party of up to amount under certain terms and conditions the bank loan bank loan dated date with accommodation party as borrower is secured_by the property and is also guaranteed by taxpayer taxpayer’s guaranty of the bank loan is evidenced by a payment guaranty and taxpayer’s environmental indemnification of bank is evidenced by an indemnity agreement each dated date and made by taxpayer in favor of bank accommodation party has agreed to pay taxpayer amount as a loan guaranty fee for taxpayer’s agreement to execute and deliver the bank loan payment guaranty the bank loan bears interest at rate and is due on date subject_to an optional three-month extension through date the taxpayer loan made pursuant to a loan agreement between taxpayer plr-120486-00 and accommodation party dated date taxpayer loan is unsecured and bears interest at rate calculated and compounded annually the taxpayer loan is due on the earlier of the sale of the property or date accordingly all of accommodation party’s acquisition obligations bear interest at market rates accommodation party has leased the property to taxpayer pursuant to a lease between accommodation party as landlord and taxpayer as tenant dated date in addition to entering into the lease with taxpayer accommodation party assigned its interest in certain leases and contracts that accommodation party acquired through its acquisition of the property to taxpayer and taxpayer assumed the related liabilities from accommodation party under the lease taxpayer pays accommodation party a monthly base rent plus additional rent equal to all taxes insurance and maintenance_costs with respect to the property this rental provision is standard in the case of triple net leases the lease has an initial one-year term with a one-year optional extension of the initial term the amount of the rent exceeds accommodation party’s cost of operating the property including debt service accommodation party and taxpayer have also entered into a real_estate acquisition agreement dated date which was amended and restated on date taxpayer acquisition agreement pursuant to the taxpayer acquisition agreement and subject_to taxpayer entering into the lease accommodation party entered into the property acquisition agreement the bank loan and the taxpayer loan accommodation party loans to acquire the property as long as accommodation party owns the property accommodation party and taxpayer will report their related transactions for federal_income_tax purposes in accordance with its form that is accommodation party as the owner and lessor of the property and taxpayer as the lessee under the lease and lessor under the subleases to customers of the property under the taxpayer acquisition agreement taxpayer has an option to purchase or acquire through a tax-deferred exchange all or a portion of the property for an amount equal to the fair_market_value of the designated portion of the property for this purpose the fair_market_value of the property or any portion thereof for any purchase by taxpayer within eighteen months of the property’s acquisition by accommodation party is generally equal to accommodation party’s cost of acquiring the property in the event that the option is terminated upon the occurrence of a certain specified event s accommodation party may sell the property in conformity with the termination sale procedures set forth in the taxpayer acquisition agreement if accommodation party does not satisfy the termination sale procedures upon its receipt of a termination notice it will have the potential for exposure to economic loss plr-120486-00 however accommodation party is not obligated to sell the property and may retain the property free and clear of all obligations under the taxpayer acquisition agreement thus accommodation party has the potential to realize economic gain from its ownership of the property if accommodation party elects to sell the property taxpayer must reimburse accommodation party for x portion of net sale proceeds as compared to all acquisition and debt costs and fees and any other unreimbursed selling and closing costs and transfer_taxes incurred by accommodation party if the net sale proceeds exceed these costs accommodation party may retain any such excess in the event no offers or bids are received for the property or if for any reason the property cannot be sold despite the good_faith efforts of accommodation party to do so the net sale proceeds are deemed to equal y portion and any charges and costs incurred by accommodation party in trying to sell the property will increase the shortfall which must be reimbursed in z portion by taxpayer the taxpayer acquisition agreement includes a general environmental release and indemnification of accommodation party and its affiliates by taxpayer the taxpayer acquisition agreement also includes a tax deferred_exchange provision stating taxpayer’s right to effectuate a sec_1031 exchange for all or any portion of the property under the provision accommodation party agrees to cooperate with taxpayer to effectuate any and all such exchanges and taxpayer agrees to indemnify defend and hold accommodation party harmless from any losses_incurred by accommodation party as a result of any such exchange the provision also provides that accommodation party understands and consents to any assignment by taxpayer of its rights and responsibilities under the taxpayer acquisition agreement to a qualified_intermediary selected by taxpayer and that accommodation party agrees to execute all documents reasonably required to carry out any such sec_1031 exchange the deferred_exchange of the park for the property since the inception of this transaction taxpayer has intended to exchange the park for all or a portion of the property in a tax-deferred exchange under sec_1031 as soon as conservation organization is in a position to acquire the park under the option taxpayer will assign all of its rights in the option agreement and transfer the park to a qualified_intermediary within the meaning of sec_1_1031_k_-1 of the regulations the qi the qi will then sell the park to conservation organization pursuant to the option agreement and take receipt of all sale proceeds with respect to such sale within days after the transfer by taxpayer of the park to the qi taxpayer will identify all or a portion of the property as like-kind replacement_property in accordance with sec_1031 the qi will acquire the identified property from accommodation party pursuant to an assignment of all of taxpayer’s rights under taxpayer’s option in plr-120486-00 the taxpayer acquisition agreement and transfer the acquired property to taxpayer before the earlier of i days after taxpayer’s transfer or ii the due_date including extensions of taxpayer’s return for the year in which taxpayer’s transfer occurred taxpayer intends to hold the property for use as rental real_property rulings requested taxpayer’s exchange of the park for the property will qualify for nonrecognition treatment under sec_1031 the portion of the property to be acquired in exchange for the park will qualify as replacement_property as defined in sec_1_1031_k_-1 of the regulations law and analysis sec_1031 provides that no gain_or_loss will be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment under sec_1_1031_a_-1 of the regulations relating to the meaning of the term like-kind real_property is generally considered to be like_kind to all other real_property whether or not any of the real_property is improved sec_1031 provides certain requirements for treating property received in a nonsimultaneous_exchange as like-kind_property to the relinquished_property under sec_1031 any property received by the taxpayer the replacement_property will not be like_kind to the relinquished_property transferred if the replacement_property a is not identified within days of the taxpayer’s transfer of the relinquished_property or b is received after the earlier of i days after the taxpayer’s transfer or ii the due_date including extensions for the taxpayer’s return for the year in which the taxpayer’s transfer occurred sec_1_1031_k_-1 of the regulations provides guidance on deferred exchanges these regulations specify in detail the circumstances in which deferred exchanges will be accorded nonrecognition treatment specifically omitted from such guidance is any application of these regulations to reverse exchanges t d 1991_1_cb_150 date on date the service issued revproc_2000_37 2000_40_irb_308 setting forth a safe_harbor for reverse like-kind_exchanges under sec_1031 under the revproc_2000_37 safe_harbor provisions the service will not challenge either a the qualification of the property as either replacement or relinquished_property as defined in sec_1_1031_k_-1 of the regulations or b the treatment of the exchange plr-120486-00 accommodation titleholder as the beneficial_owner if the property is held in a qualified exchange accommodation arrangement a qeaa revproc_2000_37 is effective for qeaas entered into on or after date revproc_2000_37 provides that no inference is intended with respect to the federal_income_tax treatment of similar arrangements entered into prior to or after its effective date further the service stated that it recognizes that parking transactions can be accomplished outside of the safe_harbor provided in the revenue_procedure dollar_figure of revproc_2000_37 revproc_2000_37 does not apply to taxpayer’s transaction first accommodation party’s acquisition of the property predates the effective date of revproc_2000_37 second even if revproc_2000_37 applied to the transaction accommodation party acquired the property on date which will be more than days before the transfer of the property to taxpayer courts have permitted taxpayers significant latitude in structuring tax-deferred like-kind_exchanges see 602_f2d_1341 9th cir transfers need not occur simultaneously 320_f2d_333 4th cir tax consequences depend on what the parties intended and accomplished rather than the separate steps 317_f2d_790 9th cir parties can amend a previously executed sales agreement to provide for an exchange rev’g 38_tc_215 74_tc_555 a party can hold transitory ownership of exchange property solely for the purposes of effecting the exchange a taxpayer can locate suitable replacement_property to be received in an exchange and can enter into negotiations for the acquisition of such property see coastal terminals alderson 52_tc_394 acq in result only c b xix a taxpayer can also oversee improvements on the replacement_property to be acquired and can even advance funds toward the purchase of the replacement_property to be acquired by exchange see 39_tc_608 acq 1963_2_cb_4 632_f2d_1171 5th cir aff’g 69_tc_905 case law authority also exists for treating a reverse exchange as a qualifying like-kind_exchange under sec_1031 in rutherford v commissioner t c memo taxpayer a farmer engaged in the cattle breeding business entered into an agreement with another farmer whereby farmer would transfer half-blood heifers to taxpayer who at his own expense would have the heifers artificially inseminated with the sperm of a registered bull once the first three-quarter blood heifers were born taxpayer would deliver the heifers to farmer the agreement provided for no monetary payments pursuant to their agreement farmer delivered the half-blood heifers to taxpayer in date taxpayer satisfied his obligation by delivering the three-quarter- plr-120486-00 blood heifers to farmer over a several year period beginning with four heifers in three in and five in the tax_court determined that taxpayer had successfully completed a tax-deferred exchange under sec_1031 by his transfer of the relinquished_property the three-quarter blood heifers for the replacement_property the half-blood heifers thus in the qualifying reverse exchange taxpayer received the replacement_property before the relinquished_property was even conceived similarly in biggs the tax_court and the fifth circuit found that taxpayer’s reverse exchange of two parcels of land located in maryland for four parcels of land located in virginia qualified under sec_1031 taxpayer advanced monies to shore title company which was owned and controlled by taxpayer’s attorney to buy the virginia properties the replacement_property from a fourth party before the maryland properties the relinquished_property were sold in addition to advancing acquisition funds to shore taxpayer directly paid the finder’s fee and all of the closing costs to acquire the replacement_property several months later taxpayer transferred his relinquished_property to the second party and received back his advanced funds shore then transferred the replacement_property to taxpayer the service contended that the exchange did not qualify under sec_1031 because shore served as an agent for taxpayer throughout the transactions the service argued that because shore acted as taxpayer’s agent taxpayer merely effected an exchange with himself both courts rejected the service’s characterization of shore as taxpayer’s agent and concluded that the fact that shore was used to facilitate the exchange did not mean that shore was taxpayer’s agent in their respective decisions the tax_court and the fifth circuit each held that the exchange qualified under sec_1031 because a taxpayer always intended to enter into a tax-deferred exchange b the various transfers were all interdependent and integrated parts of a single overall plan and c shore was not acting as taxpayer’s agent moreover in j h baird publishing co and coastal terminals the tax_court and the fourth circuit respectively approved qualifying sec_1031 exchanges where the replacement_property was acquired by a third party at the taxpayer’s direction for the pre-exchange completion of significant improvements after completion of the taxpayer-directed construction the newly constructed property was acquired by the taxpayer as replacement_property and in each case qualified under sec_1031 in j h baird the board_of directors of a sunday school desired to acquire a building owned by j h baird publishing co baird however only wanted to exchange its property in a tax-deferred exchange to accomplish baird’s and the board’s goals the parties entered into certain agreements with realty co as a result and at baird’s direction on date realty acquired an appropriate vacant lot on date realty co sold baird’s relinquished_property to the board the sale proceeds from the relinquished_property went into a realty co escrow account for baird and the monies were used by realty co to construct the replacement_property plr-120486-00 meanwhile baird continued to occupy the relinquished_property rent-free until the replacement_property was completed after completion of the new_building in baird received title to the replacement_property and some excess cash from realty co in exchange for the previously transferred relinquished_property the service denied like-kind_exchange treatment on the grounds that there could not have been an exchange because realty co was acting as baird’s agent the service contended that realty co acting as baird’s agent had sold baird’s relinquished_property and with the sale proceeds had acquired and built a new property for baird at his direction accordingly the service concluded that no exchange occurred in its decision the tax_court reviewed the concept of agency and found that an agency relationship is based upon a contract either express or implied between parties and that the contract here did not purport to create an agency the court also acknowledged that the facts and circumstances indicated that an agency relationship did not exist thus even though realty co i held the relinquished_property sale proceeds in an escrow account for baird ii agreed to build the replacement_property on a vacant lot according to specifications approved by baird and iii agreed to transfer the completed replacement_property plus any excess cash from the sale of baird’s property to baird in exchange for baird’s property the tax_court found that realty co was not acting as baird’s agent but rather realty co was acting on its own behalf as a principal an agency analysis therefore underlies the determination of whether or not an exchange occurred the concept of agency is also inherent in the sec_1_1031_k_-1 regulations which provide for_the_use_of a qualified_intermediary as a safe_harbor the regulations respect the qualified_intermediary as a bona_fide party to the exchange and not as the agent of the taxpayer see sec_1_1031_k_-1 while taxpayer attempts to convert independent purchase and sale transactions into reverse exchanges have failed these cases are distinguishable from the foregoing taxpayer favorable cases see eg 845_f2d_217 9th cir aff’g t c memo lee v commissioner t c memo dibsy v commissioner t c memo lincoln v commissioner t c memo in each of these failed reverse exchange cases the taxpayers merely purchased one property and subsequently sold another property to a different party the complete lack of contractual interdependence between each property purchase and sale forecloses any argument for exchange treatment regardless of whether the purported exchange would be a reverse simultaneous or deferred_exchange in these situations the taxpayers’ steps were not an interrelated exchange transaction the recent tax_court decision in decleene v commissioner t c no is also distinguishable from the present case although the court analyzed the plr-120486-00 case as if it involved a reverse exchange it held that the underlying transaction did not involve a like-kind_exchange in the decleene case taxpayer acquired the lawrence property in approximately one year later taxpayer transferred the lawrence property to western lime and cement co wlc in exchange for a nonrecourse note and three months later received back the lawrence property in exchange for the mcdonald property and payment on the note the court held that wlc did not acquire any of the benefits_and_burdens_of_ownership of the lawrence property and therefore the lawrence property was never transferred to wlc if the lawrence property was never transferred to wlc then the only way in which the transaction could qualify for nonrecognition under sec_1031 would be if the acquisition of the lawrence property in was treated as part of an integrated_plan to exchange it for the mcdonald property however because at the time of the acquisition of the lawrence property taxpayer had not taken any steps to evidence an intent to enter into an exchange such an integrated_plan did not exist as a result the court did not reach the issue of the circumstances under which a parking transaction that is entered into as part of an integrated_plan to accomplish a like-kind_exchange qualifies for nonrecognition under sec_1031 in 485_us_340 the supreme court reaffirmed its agency analysis set forth in 336_us_422 the supreme court’s agency analysis has four factors and two requirements the sum of which has become known as the ‘six national carbide factors ’ bollinger u s pincite the supreme court’s national carbide factors are as follows whether the party in question operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal the agency-principal relationship cannot be founded solely on the fact that the principal owns the agent for example a corporation will in most cases be treated as a taxable entity separate from its sole stockholder the business_purpose of the party in question must be the carrying on of the normal duties of an agent see 319_us_436 in this case the supreme court did not find an agency relationship between a sole shareholder and his wholly owned corporation because among other reasons t here was no actual contract of agency nor the usual incidents of an agency relationship plr-120486-00 national carbide corp u s pincite the foregoing authorities present three general requirements for an exchange to be recognized as a like-kind_exchange under sec_1031 in similar situations the taxpayer must demonstrate its intent to achieve an exchange and the properties to be exchanged must be of like_kind and for a qualified_use the steps in the various transfers must be part of an integrated_plan to exchange the relinquished_property for the replacement_property and the party holding the replacement_property must not be the taxpayer’s agent intent to exchange first a taxpayer must intend to enter into an exchange of property for like-kind_property each used by the taxpayer in a trade_or_business or held as an investment see coastal terminals w hether the transaction constituted a sale_or_exchange for income_tax purposes depends on the intent of the parties and this intent is to be determined from all relevant facts and circumstances quoting 240_f2d_467 7th cir biggs taxpayer insisted at all times that he receive like-kind_property as part of the consideration for the transfer of the maryland property baird parties intended and the contract provided for an exchange rutland v commissioner t c memo transaction qualified for sec_1031 treatment because the parties intended to effect an exchange and an exchange occurred fredericks v commissioner t c memo taxpayer’s intent to exchange property was evidenced by the documentation of the parties’ agreement in this case taxpayer has evidenced its clear and consistent intent to exchange the park for the property in a transaction qualifying under sec_1031 taxpayer has consistently insisted from the beginning of its transaction that the exchange of the park for the property must be structured as a tax-deferred exchange of like-kind_property taxpayer has evidenced this intent by its inclusion of tax-deferred exchange cooperation provisions in each of the conservation organization option agreement the property acquisition agreement and the taxpayer acquisition agreement as soon as conservation organization exercises its option to purchase the park which will be accomplished by using a qualified_intermediary taxpayer will take the steps outlined above to effect a tax-deferred exchange of the park for the property in accordance with sec_1031 and sec_1_1031_k_-1 of the regulations moreover the park and the property are like-kind_property under sec_1_1031_a_-1 and taxpayer has held the park as rental and investment_property and will hold the property as rental property after the completion of the exchange plr-120486-00 interdependent and integrated overall plan second the steps in the various transfers must be interdependent and integrated parts of a single overall plan to achieve an exchange see eg biggs f 2d pincite8 the many transactions leading to the ultimate transfers of the maryland and virginia properties were part of a single integrated_plan the substantive result of which was a like-kind_exchange coastal terminals f 2d pincite the transaction must be viewed as a whole quoting 324_us_331 fredericks v commissioner t c memo taxpayer structured an integrated four party exchange taxpayer has entered into the series of steps described above as part of its overall plan to exchange the park for the property taxpayer has specifically designed and entered into each of the conservation organization option agreement and the taxpayer acquisition agreement with accommodation party to achieve its overall plan of exchanging the park for the property the overall substance of taxpayer’s series of transactions which have been specifically designed and executed as parts of an overall unitary plan is taxpayer’s exchange of the park for the property accommodation party not taxpayer’s agent moreover under the supreme court’s agency analysis taxpayer’s relationship with accommodation party is not an agency relationship in accordance with the supreme court’s agency analysis we apply the national carbide factors to the facts of taxpayer’s transaction and its relationship with accommodation party with respect to the first factor accommodation party has operated and will operate in its own name and for its own account the operating_agreement of accommodation party states a ll business of accommodation party will be conducted in the accommodation party name and that accommodation party will own and hold title to all of its property in the name of accommodation party consistent with its operating_agreement accommodation party entered into the property acquisition agreement the taxpayer acquisition agreement the lease the bank loan and the taxpayer loan each in its own name and each for its own account accommodation party operates its business through its own bank accounts which are held in its name and for its account in none of the operative documents is accommodation party referred to as taxpayer’s agent with respect to the second factor taxpayer has not contractually authorized accommodation party to bind taxpayer by accommodation party’s actions with respect to the third factor accommodation party does not transmit money it receives for its account to taxpayer under the lease taxpayer is obligated to pay accommodation party a monthly base rent for accommodation party’s account applying the fourth factor accommodation party’s rental income under the lease is pursuant to its lessor-lessee relationship with taxpayer and accommodation plr-120486-00 party’s ownership of the property taxpayer’s rental income from the subtenants under the subleases is pursuant to accommodation party’s assignment of such subleases to taxpayer under the assignments of lessor’s interests in leases and assumption of liability under the leases the fifth factor is that the agency relationship must not be dependent upon the fact that the principal owns it accommodation party and taxpayer are separate legal entities neither accommodation party nor exchange company is owned by or related to taxpayer furthermore as demonstrated by the preceding analysis accommodation party is not acting on behalf of taxpayer but rather is acting for its own account exchange company as the sole member of accommodation party will report accommodation party’s rental income and expenses on its tax returns with respect to the sixth factor accommodation party’s business_purpose is not to carry on the normal duties of an agent as stated in its operating_agreement and as demonstrated by its actions accommodation party is engaged in the business of acquiring owning holding leasing financing refinancing and disposing of real_property and its associated personal_property and accommodation party will conduct its business and will hold title to all of its property in its own name and for its own account further the tax_court has consistently held that the fact that an accommodator is used to facilitate a like-kind_exchange does not mean that the accommodator is an agent of the taxpayer for example in baird the sale proceeds were held in an account under the name of realty escrow agent for baird and baird had to approve all construction and related invoices similarly in fredericks the accommodator acquired title to the relinquished_property and the replacement_property and obtained financing and constructed improvements for the purpose of facilitating the taxpayer’s like-kind_exchange thus the fact that accommodation party is facilitating taxpayer’s exchange of the park for the property does not mean accommodation party is taxpayer’s agent accordingly accommodation party is not taxpayer’s agent based on the foregoing analysis and taxpayer’s representations we rule as follows taxpayer’s exchange of the park for the property will qualify for nonrecognition treatment under sec_1031 the property will qualify as replacement_property as defined in sec_1_1031_k_-1 for purposes of sec_1031 and the regulations thereunder plr-120486-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting by kelly e alton senior technician reviewer branch cc
